Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-21 are pending in this application.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loeffelholz et al. (US. Pat. 9,658,420).
Regarding claim 1, Loeffelholz et al. anticipate an access control device comprising: a first housing portion (27) having a back wall  and a side wall extending from the back wall; a second housing portion (29) coupled to the first housing portion, the first housing portion and the second housing portion cooperating to define an enclosure having a cavity, the second housing portion being movable relative to the first housing portion between an open configuration providing access to the cavity and a closed configuration preventing access to the cavity; a compartment panel (39) disposed in the cavity and being coupled to the first housing portion, the compartment panel being movable relative to the first housing portion between a closed position and an open position; and a component platform (59) configured to be pivotally connected to the back wall of the first housing portion, wherein when the first housing portion is in the open configuration and the compartment panel is in the closed position, the compartment panel divides the cavity into a first compartment (61) configured to house a first telecommunications system component  (e.g. splitter or splicer) therein and a second compartment (63) configured to house a second telecommunications system component (e.g. pigtails, connector/adaptor ports, fiber guides) therein, the first compartment being closed to block access to the first telecommunications system component, and the second compartment being open such that the second telecommunications system component is accessible to the user, the second type of telecommunications component is mounted to and movable with the compartment panel, the compartment panel has an opening at a first end thereof, the first end of the compartment panel being adjacent to the side wall of the first housing portion, the compartment panel is configured to be moved between the closed position and the open position while the first cable and the second cable remain connected to the first telecommunications system component and while the second cable remains connected to the second telecommunications system component, and the component platform is configured to be pivotally connected to the back wall of the first housing portion or a base member that is attached to the back wall via a connection portion that allows the component platform to pivot to a configuration such that the component platform is tilted away from the base member (Figs. 3-5).

    PNG
    media_image1.png
    407
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    457
    561
    media_image2.png
    Greyscale

Reproduced from US. Pat. 9,658,420.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grunwald et al. (US. Pub. 2007/0272440).
Regarding claim 1, Grunwald et al. anticipate an access control device comprising: a first housing portion (20) having a back wall (28) and a side wall (30) extending from the back wall; a second housing portion (22) coupled to the first housing portion, the first housing portion and the second housing portion cooperating to define an enclosure having a cavity (10), the second housing portion being movable relative to the first housing portion between an open configuration providing access to the cavity and a closed configuration preventing access to the cavity; a compartment panel (44) disposed in the cavity and being coupled to the first housing portion, the compartment panel being movable relative to the first housing portion between a closed position and an open position; and a component platform (50) configured to be pivotally connected to the back wall of the first housing portion, wherein when the first housing portion is in the open configuration and the compartment panel is in the closed position, the compartment panel divides the cavity into a first compartment (40) configured to house a first telecommunications system component therein and a second compartment (e.g. splice compartment and pigtails (not labeled) disposed thereon) configured to house a second telecommunications system component therein, the first compartment being closed to block access to the first telecommunications system component, and the second compartment being open such that the second telecommunications system component is accessible to the user, the second type of telecommunications component is mounted to and movable with the compartment panel, the compartment panel has an opening at a first end thereof, the first end of the compartment panel being adjacent to the side wall of the first housing portion, the compartment panel is configured to be moved between the closed position and the open position while the first cable and the second cable remain connected to the first telecommunications system component and while the second cable remains connected to the second telecommunications system component, and the component platform is configured to be pivotally connected to the back wall of the first housing portion or a base member that is attached to the back wall via a connection portion that allows the component platform to pivot to a configuration such that the component platform is tilted away from the base member (Figs. 1-2).

    PNG
    media_image3.png
    494
    616
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    473
    531
    media_image4.png
    Greyscale

Reproduced from 2007/0272440.
Regarding claims 2 and 12, Grunwald et al. anticipate an access control device comprising: an optical fiber configuration base member (50) configured to be coupled to an optical fiber component; a component platform (e.g. a platform disposed on base member 50, not labeled) configured to be pivotally connected to the optical fiber configuration base member, the component platform being configured to have the optical fiber component (e.g. splice component, pigtails) mounted thereto such that the optical fiber component pivots with the component platform; and an access control panel member (44) configured to be coupled to a radio frequency (RF) cable component (40), the RF cable component being configured to be coupled to one or more RF cables, wherein the access control panel, when in a first access position, blocks access to the optical fiber component, while providing an operator access to the RF cable component; and wherein the component platform is connected to the optical fiber configuration base member via a connection portion that permits the component platform to pivot to a configuration such that the component platform is tilted away from a wall of the base member (see Figs. 1-2).
Regarding claims 3-5 and 13-15, Grunwald et al. further anticipate that the optical fiber configuration base member has an outer rectangular shape and an inner rectangular shape, and the outer rectangular shape is configured to match and fit within a housing; wherein the component platform is configured to pivot in one direction, which is the z-direction; wherein the optical fiber component is an ONU mini node for mounting at a site of a residence, and the ONU mini node is mounted such that optical ports of the ONU mini node are arranged to face downward (see Figs. 1-2).
Regarding claims 6-8 and 16-18, Grunwald et al. further anticipate that the pivotable component platform is configured to be attached to the optical fiber configuration base member and is configured to pivot relative to the optical fiber configuration base member; wherein a kickstand for the pivotable component platform is provided in the optical fiber configuration base member, the kickstand including a latching mechanism configured to permit the kickstand to engage with the pivotable component platform so that the platform rests in a testing/cleaning configuration; and further comprising: a first housing portion; and a second housing portion configured to be pivotally coupled to the first housing portion, the first housing portion and the second housing portion being configured to cooperate to define an enclosure having a cavity, the second housing portion being configured to pivot relative to the first housing portion between an open configuration providing access to the cavity and a closed configuration preventing access to the cavity (see Figs. 1-2).
Regarding claims 9-10 and 19-20, Grunwald et al. further anticipate that the access control panel member is configured to be pivotally coupled to the optical fiber configuration base member so as to pivot between the first access position, where the operator is permitted to access the coaxial cable component and not permitted to access the optical fiber component, and a second access position, where an operator is permitted to access the optical fiber component without having to de-couple the coaxial cable component from the coaxial cable; wherein the second access position only occurs after the first access position occurs (see Figs. 1-2).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Allowable Subject Matter
Claims 11 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. For instance, the limitation of “…the pivot axis of the access control panel member is offset from a face surface of the access control panel member to allow: (i) an RF input cable to bend freely from one side of the access control panel member to the other side of the access control panel member, and (ii) signal splitting RF output cables that exit from the RF system component to remain connected to the RF cable component and exit through apertures in the first housing portion, when the access control panel member pivots from the first access position to the second access position”, distinguish over the prior arts of record.
It is the examiner opinion that prior art taken alone or in combination does not disclose or render obvious to the claimed limitation discussed above.
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Holmberg et al. (US. Pub. 2009/0238531).
Napiorkowski et al. (US. Pub. 2006/0153516).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2874



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2874